OPINION AND ORDER
On September 16, 2004, a jury in the United States District Court for the Eastern District of Kentucky found Respondent, Ross Harris, guilty of mail fraud in violation of 18 U.S.C. §§ 1341 and 1346, conspiracy to commit mail fraud in violation of 18 U.S.C. §§ 1341 and 1346, and vote buying in violation of 42 U.S.C. § 1973(i) and in violation of 18 U.S.C. § 371. As such, Respondent, a member of the Kentucky Bar Association, was automatically temporarily suspended from the practice of law in the Commonwealth of Kentucky as provided by SCR 3.166.
Respondent was convicted of mail fraud and conspiracy to commit mail fraud on evidence that he used the United States mail and Federal Express in a scheme to provide illegal campaign funds to reelect an incumbent county judge/executive. He was convicted of buying votes on evidence that he participated in a scheme to evade campaign finance laws to raise money to buy votes in an effort to elect a candidate for district judge. There was evidence that participants in the scheme delivered checks in the amount of fifty dollars each to various potential voters, gave them sample ballots describing how to vote for the candidate, then directed them to vote for the candidate; and that one participant also handed out cash to voters on election day.
On September 16, 2004, a jury found Respondent guilty of the aforementioned offenses. Accordingly, it is hereby ordered:
1. That Respondent was automatically temporarily suspended from the practice of law, pursuant to SCR 3.166, as of September 17, 2004;
2. That this suspension will continue until superseded by subsequent order;
3. It is further ordered that pursuant to SCR 3.390, Respondent shall, within ten (10) days from the entry of this Opinion and Order, notify all clients in writing of his inability to represent them, and notify all courts in which he has matters pending of his suspension from the practice of law, and furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
LAMBERT, C.J.; COOPER, GRAVES, JOHNSTONE, KELLER, and WINTERSHEIMER, JJ„ concur.
STUMBO, J., not sitting.
/s/ Joseph E. Lambert CHIEF JUSTICE